ORDER

PER CURIAM:
Theodore Williams appeals from his conviction for tampering, § 569.080, RSMol994, for which he was sentenced as a prior and persistent offender to a term of fifteen years imprisonment. Williams presents two points in this appeal claiming: (1) that the evidence was insufficient in that it did not establish that he knowingly possessed a 1988 Buick without the consent of its owner; and (2) that the trial court erred in allowing a witness to testify that she thought Williams had stolen some merchandise from her store because such evidence is evidence of an uncharged crime.
The judgment is affirmed. Rule 30.25(b).